DETAILED ACTION
In response to the amendment filed on 01/27/2021, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the newly added limitation “performing format conversion, correction of a portion to be recognized, displacement correction, size correction, or exclusion of data unuseful as teacher data on the generated teacher data” is unclear. The following are the only portions of the applicant’s specification that recites any description of the claimed limitation:


[142] In the teacher data selection process 831 for a specific identifying target, for example, format conversion, correction of a portion to be recognized, displacement correction, size correction, and exclusion of data unuseful as teacher data are performed in order to generate useful teacher data.

None of the above recitations (para [95] and [142]) describes any methods/algorithms used for performing any of the above conversion, corrections, and exclusion. For example, regarding the limitation “format conversion”, the applicant’s specification recites that the claimed “generated teacher data” are in the format of images. Are the images converted to non-images (e.g., to texts)? Is a specific color space converted to another (e.g., from RGB to HSV)? Is a specific image type converted to another (e.g., decompressed to compressed)? As a further example, regarding the limitation “correction of a portion to be recognized”, how is such portion distinguished from other portions (e.g., by manual interference, by applying further object detection/recognition, etc.)? What features are being corrected (e.g., brightness, hue, contrast, etc.)?
Therefore, the limitation “perform, for example, format conversion, correction of a portion to be recognized, displacement correction, size correction, and exclusion of data unuseful as teacher data” is unclear and renders the claim indefinite. Similar reasons apply to claims 7 and 11.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaujia et al. (USPAPN 2015/0178554).
Regarding claim 1, Kanaujia discloses:
a processor configured to execute a process (see para [21], a processor);
learning the specific identifying target by an object recognition method using reference data including data on different kinds of the specific identifying target to generate an identification model of the specific identifying target (see para [24], [26], [29]-[32], [36], [37], and module 151-155 of fig 2, learning a specific face by a face recognition method using: i) facial images of the specific face captured in a video and ii) anthropometric information of other individuals, to generate a PEP model of the specific face); and
detecting the specific identifying target from moving image data including the specific identifying target based on deduction by the object recognition method using the generated identification model to generate teacher data for the specific identifying target (see para [24], [32] and module 159 of fig 2, detecting the specific face in a video by the face recognition method using the PEP model to generate multi-view PEP signatures for the specific face),

having the same form as a form of the reference data (see para [32] and [33], the multi-view PEP signatures are in the form of 2D images, wherein the facial images of the specific face are also 2D images).
	Regarding claim 4, Kanaujia further discloses wherein the object recognition method is performed by an object recognition method by using deep learning (see para [69], the face recognition method utilizes deep learning architecture).
Regarding claims 5, 8, 9, and 12, Kanaujia discloses everything claimed as applied above (see rejection of claims 1 and 4).

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaujia in view of Thorn (USPAPN 2016/0282937).
Regarding claim 2, Kanaujia discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose converting moving image data including the specific identifying target into a plurality of still image data and affixing a plurality of labels to regions of the specific identifying target to generate the reference data including the specific identifying target, the regions being cut out from the plurality of still image data obtained by the converting (Kanaujia discloses, in para [29], that the specific faces are tracked in the video, however, does not specify that tracking includes converting a video to still images and cropping the specific faces from the still images).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kanaujia with Thorn, and generate a face model by tracking a specific face in a video, as disclosed by Kanaujia, wherein the tracking comprises converting the video to still images and affixing pose labels to facial images cropped from the still images, as disclosed by Thorn, for the purpose of avoiding unnecessary data processing of non-facial image features (see Thorn fig 6).
	Regarding claims 6 and 10, Kanaujia and Thorn disclose everything claimed as applied above (see rejection of claims 2, 5, and 9).

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Arguments regarding prior art rejection
claim 1, the applicant argues that Kanaujia fails to disclose the subject matter of the claim, specifically because amended claim 1 now recites “using reference data including data on different kinds of the specific identifying target” while Kanaujia only discloses “identifying a given single individual based on a three-dimensional (3D) model of the face of the given single individual”, without using any data from other individuals.
The examiner respectfully disagrees. Kanaujia discloses, in para [26], [32], and [37], that data from other individuals is further used to generate the PEP model of a specific person (i.e., pre-collected “anthropometric information”, which is statistics of measurements made on other individuals, is used “for modeling a face”), which reads on the claimed “data on different kinds of the specific identifying target”. Therefore, the rejection is maintained. Similar reasons apply to claims 5 and 9.
In view of the amendments made to claims 3, 7, and 11, the prior art rejection in view of Kanaujia has been withdrawn for claims 3, 7, and 11.

Arguments regarding 112(b) rejection
Regarding claims 3, 7, and 11, the claimed limitations “correction of portion to be recognized”, “displacement correction”, “size correction”, “exclusion of data unuseful as teacher data” has each been rejected because the applicant’s specification has not provided any description of what such limitations refer to.
In response to the rejection, the applicant argues that these are image processes commonly performed in the field of machine learning, and provided a handful of links to websites as proof. The examiner, for the sake of brevity, would only respond to one of 
i) The provided website does not include any record of date, therefore, this link does not particularly prove that such information was well-known at the time the invention was made.
ii) The recited material on the provided website does not mention any relation to the field of machine learning, therefore, does not particularly prove that such information was well-known in the field of machine learning at the time the invention was made.
iii) The applicant’s claim and specification merely recites “format conversion” and is silent regarding any color spaces. Indeed there are multiple well-known format conversions in the field of image processing (e.g., image format to text format conversion for optical character recognition, compressed format to decompressed format conversion for efficient transmission, or a high resolution format to a low resolution format conversion for global image processing) in addition to color space conversion, therefore, the applicant’s mere recitation of “format conversion” fails to particularly point out and distinctly claim the subject matter of the applicant’s invention.
Therefore, the rejection under 35 U.S.C. 112(b) of claims 3, 7, and 11 is maintained, although the prior art rejection has been withdrawn for these claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Soo Jin Park/Primary Examiner, Art Unit 2668